Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered April *43017, 1995, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s contentions that the court erred in enhancing his bargained-for sentence without conducting a hearing to determine the validity of his post-plea arrest and without permitting him to expand on his reasons for not appearing at his scheduled sentencing date are not preserved for appellate review (see, People v Montalvo, 232 AD2d 237), and we decline to review them in the interest of justice. Were we to review, we would find that the court was not obliged to conduct an inquiry where defendant himself did not challenge the validity of the arrest, and, indeed, had already pleaded guilty in the new case (see, People v Coleman, 211 AD2d 562, lv denied 85 NY2d 937), and where the minutes at sentencing refute his claim that he was denied an opportunity to explain his nonappearance. Finally, we perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Ellerin, Nardelli, Rubin and Tom, JJ.